





Exhibit 10.16

SECOND AMENDED AND RESTATED

ARTICLES OF ASSOCIATION OF

Oak Real Estate Association

Inland Real Estate Corporation (Midwest REIT), Inland Retail Real Estate Trust,
Inc. (Eastern REIT), Inland Western Retail Real Estate Trust, Inc. (Western
REIT), and Inland American Real Estate Trust, Inc. (American REIT) (collectively
the “Founding Members”) associated themselves as a voluntary unincorporated
association known as Oak Real Estate Association (the “Association”) as of the
1st day of October, 2006.




Effective September 30, 2007, Inland Retail Real Estate Trust, Inc. (Eastern
REIT) withdrew as a Member of the Association.




Effective August 24th, 2009, Inland Diversified Real Estate Trust, Inc.
(Diversified REIT) was admitted as a Member of the Association.




The remaining Founding Members, Inland Real Estate Corporation (Midwest REIT),
Inland Western Retail Real Estate Trust, Inc. (Western REIT), and Inland
American Real Estate Trust, Inc. (American REIT), together with Inland
Diversified Real Estate Trust, Inc. (Diversified REIT) wish to amend and restate
the Articles of Association, and agree as follows:




1.

Formation of Association.




Effective October 1, 2006, the Founding Members formed the Association as a
Vermont unincorporated association in accordance with the terms of the Articles
of Association. Effective March 31, 2009, Inland Real Estate Corporation
(Midwest REIT), Inland Western Retail Real Estate Trust, Inc. (Western REIT),
and Inland American Real Estate Trust, Inc. (American REIT) amended and restated
the Association’s Articles of Association. These Second Amended and Restated
Articles of Association shall supersede any and all prior drafts and versions of
the Association’s Articles of~ Association.




2.

Name.




The name of the Association is Oak Real Estate Association.




3.

Purposes of the Association.




The Association is organized and shall be operated to provide support to its
Members for risk management and insurance related issues in connection with the
operation of Oak Property and Casualty LLC.




4.      Association Members.

(a)

Eligibility. The Members of the Association shall include the three (3)
remaining Founding Members identified above, Diversified REIT and any new
Members admitted subsequent to the adoption of these Second Amended and Restated
Articles of Association. The Board of Directors shall be authorized to adopt and
amend regulations concerning the eligibility standards of any new Members of the
Association.

(b)

Dues. All Members shall pay annual dues in such amounts that shall be determined
from time to time by resolution of the Board of Directors. Dues paid to the
Association become the property of the Association and any severable or
individual interest of any Member terminates upon such payment. Renewal dues
shall be payable on or before the beginning of the Member’s anniversary month
after joining the Association.

(c)

Membership Term. Membership shall automatically terminate when: (i) a Member’s
risks are no longer reinsured by Oak Property and Casualty LLC, (ii) a Member
fails to meet eligibility standards or membership obligations established by the
Board of Directors, or (c) for other sufficient cause as determined by the Board
of Directors. The Board of Directors shall be authorized to adopt and amend
regulations concerning the cancellation of memberships and reinstatement of
Members not in good standing. No Member shall have the right to assign, in whole
or in part, its membership interest in the Association.

(d)

Membership Rights. All Members shall have equal voting rights. Each of the
Members shall have one vote on all matters submitted for action by the Members.

(e)

Meetings. The Association shall not be required to hold an annual meeting of the
Association’s Members. Special meetings of the Association’s Members may be
called by the President, by the Board of Directors, or by not less than two
Members upon thirty (30) days written notice mailed or electronically
transmitted to each Member of the Association stating the purpose or purposes of
such meeting. The presence of representatives from each of the Members shall
constitute a quorum at any meeting of the Members. The affirmative vote of
two-thirds of the Members shall be required to approve any matter submitted for
action by the Members.

5.      Principal Business Office.




The principal business office of the Association shall be located at Aon
Insurance Managers (USA) Inc., 76 St. Paul Street, Burlington, Vermont, or at
such other location as may hereafter from time to time be determined by the
Members.





1










6.

Registered Agent.




The name and address of the registered agent of the Association for service of
process on the Association in the State of Vermont is the Association itself, at
its principal business office address as identified above, to the attention of
Peter A. Joy.

7.

Powers.




The Association shall have and may exercise all powers, rights and privileges
available to an unincorporated association under the laws of Vermont, including
but not limited to, the power:

(i)

to continue its existence irrespective of the admission and withdrawal or
termination of Members;

(ii)

to purchase, lease, acquire, hold, improve, dispose of and otherwise deal in and
with property of all kinds and any interest therein either in its own name or
through a trustee for the use and benefit of its Members;

(iii)

to enter into contracts, make investments, borrow money and incur liabilities;

(iv)

to provide benefits to its Members consistent with its purposes;

(v)

to employ agents and to compensate them for their services;

(vi)

to make and alter rules for the regulation of its internal affairs not
inconsistent with these Second Amended and Restated Articles of Association; and




(vii)

to do everything necessary and convenient for the accomplishment of its
purposes and to do other things that are incidental to or connected with such
purposes.

8.

Management of the Association.




(a) Board of Directors. Management of the Association shall be vested in a Board
of Directors. All management decisions with respect to the Association shall be
made by the affirmative vote of two-thirds of the Directors. The Board of
Directors shall consist of between three (3) and nine (9) individuals elected by
the Members. Each Director elected by the Members shall serve until his or her
earlier resignation, removal or death.

(b)

Meetings of the Board of Directors. Meetings of the Board of Directors may be
called by any of the Directors at such time and place as they may designate.
Notice of each Directors’ meeting shall be sent by the President to each
Director by mail, facsimile or electronic mail to the address or facsimile
number, as the case may be, of each Director in the Association’s records. Each
Director shall have one vote on each matter considered by the Board of
Directors. Meetings may be held by telephone or telecommunications in which all
Directors participating may hear each other. Participating in such a meeting
shall constitute presence in




2










person at the meeting. The Board of Directors shall appoint an acting secretary
to take minutes of each Directors’ and Members’ meeting.

(c)

President. The Board of Directors shall elect a representative of a Member to
serve as the President of the Association. The President shall serve for a term
of one year or until his or her earlier resignation, removal or death. The
powers and duties of the President shall be determined by the Board of
Directors. The President, subject to the authority granted by the Board of
Directors, has the authority to bind the Association.

(d)

Removal. Any Director may be removed at any time, with or without cause, by the
affirmative vote of two-thirds of the Members. The Board of Directors may remove
the President from office by two-thirds vote of the Directors.




(c) Vacancies. Vacancies on the Board of Directors may be filled by the Members.
Vacancies in the office of the President may be filled by the Board of
Directors.

9.

Distributions.




The Association is organized as a not-for-profit association. No Member is
entitled to receive any dividend or distribution of the net income of the
Association except as otherwise provided in Section 10 of these Second Amended
and Restated Articles of Association.

10.

Dissolution.




The Association shall be dissolved and its affairs concluded upon the
affirmative vote of two-thirds of the Members taken at a Members’ meeting. In
the event of dissolution, any funds or other assets of the Association shall be
prorated and returned to the Members, then of record as Members, in proportion
to the amount of dues and capital assessments paid by such Members to the
Association.

Except as otherwise provided in the Act, the debts, obligations and liabilities
of the Association, whether arising in tort, contract or otherwise, shall be the
debts, obligations and liabilities solely of the Association, and no Member
shall be obligated personally for any such debt, obligation or liability of the
Association solely by reason of being a member in the Association.

12.

Indemnification.




To the fullest extent permitted by law, the Association shall indemnify and hold
harmless its Directors and President from loss, damage or claims arising out of
the discharge of any duty or responsibility of such Directors or the President
in their official capacity as such; provided, however, that any act or
occurrence or omission was not caused by gross negligence or criminal
misconduct. Any indemnification under this Section 12 shall be provided out of
and to the extent of Association assets only, and no Member shall have personal
liability on account thereof.





3










13.

Severability of Provisions.




Each provision of these Articles of Association shall be considered severable,
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of these Articles of Association that are valid,
enforceable and legal.

14.

Amendments.




These Second Amended and Restated Articles of Association may not be amended
except by the affirmative vote of two-thirds of the Members at a meeting of the
Members or by written agreement of all of the Members.




4










IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed these Articles of Association as of the day and year first above
written.




INLAND REAL ESTATE CORPORATION (MIDWEST REIT)

 

 

/s/ Mark Zalaroris

 

Authorized Representative

 

President

 

Title

 

August 26, 2009

 

Date

 
















INLAND WESTERN RETAIL REAL ESTATE TRUST, INC. (WESTERN REIT)

 

 

/s/ Steven P. Grimes

 

Authorized Representative

 

Chief Operating Officer and Chief Financial Officer

 

Title

 

August 22, 2009

 

Date

 
















INLAND AMERICAN RETAIL REAL ESTATE TRUST, INC. (AMERICAN REIT)

 

 

/s/ Lori J. Foust

 

Authorized Representative

 

Treasurer

 

Title

 

August 21, 2009

 

Date

 








5













INLAND DIVERSIFIED RETAIL REAL ESTATE TRUST, INC. (DIVERSIFIED REIT)

 

 

/s/ Barry L. Lazarus

 

Authorized Representative

 

President

 

Title

 

August 20, 2009

 

Date

 








6


